DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the decision by the Patent Trial and Appeal Board on March 10, 2021. 
Claims 8-13, 16-20, and 22-25 are currently pending.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2018.
The election of species requirement as set forth in the Office action mailed on April 13, 2018, has been reconsidered. The election of species requirement is hereby withdrawn.  

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 								

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between hypermethylation of the promoters of KDM6A, NF2, KDM5C, IGFBP2, ARNT2, PTEN, ATM, MLH1, BRCA1, SEMA3B, THBD, and CLDN3 and tumor hypoxia.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. 
Additionally the claims recite abstract ideas.  The claims recite a step of “detecting hypoxia in the breast tumor of the human breast cancer patient when the promoter of the tumor suppressor gene is hypermethylated in the sample in comparison to the methylation level of the promoter of the same tumor suppressor gene in a normoxic control sample (clm 8). The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” hypoxia by comparing the methylation levels of the sample and control by looking at data side by side and thinking about the result of the comparison.  Mental processes, which are concepts performed in the human mind (including observation, evaluation, judgment, opinions) are considered to be abstract ideas.  
Additionally the claims recites steps of “detecting” whether the methylation status of the one or more promoters of tumor suppressor genes is at least 3%, 6%, or 15%  higher compared to normoxic tissue (clms 10, 11, and 12). The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” if the methylation levels are higher by comparing the methylation levels of the sample and control by looking at data side by side and thinking about the result of the comparison.  Mental processes, 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite the steps of:
- “obtaining” a sample comprising tumor DNA from a human breast cancer patient; and 

The steps of “obtaining” and “assaying” do NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well-understood, routine, and conventional activity for those in the field of diagnostics.  The assaying step merely instructs a scientist to use any technique to determine the methylation status of the promoter of the tumor suppressor genes. The claims do not require any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example the specification (para 0117) teaches that “we analyzed 695 breast tumors profiled in The Cancer Genome Atlas for DNA methylation (450 array) and gene expression (RNA-seq). The recitation of “450 array” refers to the Infinium Human Methylation 450K BeadChip sold by Illumina.  This was a commercial product used for detecting the methylation status of the promoter regions of tumor suppressor genes.  Here the specification demonstrates 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
The prior art of Kristensen (Clinical Chemistry 2009 55:8 pages 1471-1783) is a review article that discloses PCR based methods for detecting DNA methylation biomarkers in cancer diagnostics, prognostics, and response to treatment (abstract).  In particular the reference discusses 14 different methods known in the art for detecting the methylation status of the promoter region of a gene (see Table 1).  Based on the number of different methods for detecting methylation status, the examiner can readily conclude that the elements recited in addition to the judicial exceptions were well known, routine, and conventional at the time of the invention.
The prior art of Gupta (Bio techniques Vol 49 No 4 2010 pages iii-xi) is a review article that discusses advanced in genome wide DNA methylation analysis.  Gupta discusses numerous methods known in the art that distinguish 5mC from cytosine (restriction endonuclease based analysis, bisulfite conversion, immunoprecipitation based methods, mass spectrometry based methods) (see pages iii-iv).  Gupta compares some of the different array based platforms for DNA methylation analysis (see Table 1). Gupta compares some of the different high throughput deep sequencing technologies for DNA methylation analysis (see Table 2). Additionally it is noted that in claim 9 the step of determining the methylation status is further defined as requiring a step of measuring 5hmC levels.  Gupta teaches that there are methods to detect 5hmC—such as TLC and mass spectroscopy—but these approaches cannot be applied for a large-scale detection of 5hmC marks. Gupta teaches that MassARRAY EpiTYPER can also be adapted for semi–high-
The prior art of Esteller (Cancer Research 61 pages 3225-3229 April 15, 2001) discloses that they analyzed a series of promoter hypermethylation changes in 12 genes (p16, p15, p14, p73, APC, BRCA1, hMLH1, GSTP1, MGMT, CDH1, TIMP3, and DAPK), each rigorously characterized for association with abnormal gene silencing in cancer, in DNA from over 600 primary tumor samples representing 15 major tumor types (including breast cancer) (see abstract, Fig 1).  Further it is noted that the reference does not stand in isolation.  The reference cites 57 different articles, several of which also disclose methods of obtaining a sample and assaying the sample to determine the methylation status of tumor suppressor genes (see numbers 7, 8, 9, 10, 12, 16, 17, 18, 20, etc.).  Based on the large number of citations in Esteller, the examiner can readily conclude that the elements recited in addition to the judicial exceptions were widely prevalent and in common use at the time of the invention.
The prior art of Holm (Breast Cancer Research 2010 12 R36 pages 1-16) teaches that they analyzed the methylation status of 807 cancer related genes in 189 fresh frozen primary IGFBP2, PTEN, MLH1, BRCA1, and SEMA3B. The Illumina array is a commercial product used for detecting the methylation status of the promoter regions of tumor suppressor genes.  A reference demonstrates the well understood, routine, and conventional nature of additional elements when it discloses a commercially available product for performing those steps. 
The references cited herein demonstrate that it was well known, routine, and conventional in the art to obtain a sample comprising breast tumor DNA and to assay the sample to determine the methylation status of the promoter of a tumor suppressor gene.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.,
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)

For the reasons set forth above the claims are not directed to patent eligible subject matter.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bindra (Cancer Res 2005; 65 (24) Dec 15, 2005) in view of Lu (Molecular and Cellular Biology Aug . 
Regarding Claim 8 Bindra teaches that decreased BRCA1 expression in the absence of genetic mutation is observed frequently in sporadic cancers of the breast and other sites, although little is known regarding the mechanisms by which the expression of this gene can be repressed.  Bindra teaches that repression of BRCA1 expression by hypoxia represents an intriguing mechanism of functional BRCA1 inactivation in the absence of genetic mutation (abstract).  Bindra teaches that previously they examined patterns of DNA repair gene expression under hypoxia by transcriptome profiling.  This analysis suggested that BRCA1 gene expression may be decreased in response to hypoxic stress.  To follow up on this observation, they did Northern blot analysis, which revealed substantial decreases in BRCA1 mRNA expression in MCF7 (breast cancer) cells following exposure to hypoxia (0.01% O2, 48 hours, Fig 1A) and these decreases where also manifested at the protein level (Fig 1B) (see page 11598, col 2). As shown in Fig 1A BRCA1 mRNA and protein expression levels are significantly decreased in MCF7 cells (breast cancer cells) following exposure to hypoxia in comparison to BRCA1 mRNA and protein expression levels in MCF7 cells (breast cancer cells) in normoxic conditions.   Thus Bindra teaches that hypoxia induces down regulation of BRCA1 expression in breast cancer. 
	Bindra does not teach a method of  determining tumor hypoxia in a human breast cancer patient.  Bindra does not teach a method of obtaining a sample comprising tumor DNA from a human breast cancer patient; assaying the sample to determine the methylation status of the promoter of BRCA1; and detecting hypoxia in the breast tumor of the human breast cancer patient when the promoter of BRCA1 is hypermethylated in the tissue sample in comparison to the methylation level of the promoter of BRCA1 in a normoxic control sample (clm 8). 
	However Lu teaches that their previous work revealed that BRCA1, a gene in the homology dependent repair (HDR) pathway, is down regulated at the mRNA and protein levels in response to hypoxia via specific pathways of transcriptional regulation.  Lu teaches that BRCA1 has been found to be silenced in many sporadic cancers of multiple sites.  Lu teaches that the silencing of BRCA1 has been attributed primarily to promoter DNA hypermethylation at CpG sites (page 3339, col 1). 
Additionally Esteller teaches that to address whether BRCA1 may be inactivated by pathways other than mutations in sporadic tumors, we analyzed the role of hypermethylation of the gene’s promoter region. Esteller teaches that methylation patterns in the BRCA1 promoter were assessed in 215 primary breast and ovarian carcinomas by methylation-specific polymerase chain reaction (PCR). Esteller teaches that BRCA1 promoter hypermethylation was present in 11 (13%) of 84 unselected primary breast carcinomas. Esteller teaches that in a second series of 66 ductal breast tumors informative for LOH, nine (20%) of 45 tumors with LOH had BRCA1 hypermethylation, while one (5%) of 21 without LOH was methylated (P = .15). Esteller teaches that silencing of the BRCA1 gene by promoter hypermethylation occurs in primary breast and ovarian carcinomas, especially in the presence of LOH and in specific histopathologic subgroups. These findings support a role for this tumor suppressor gene in sporadic breast and ovarian tumorigenesis (abstract). Thus Esteller teaches a method of obtaining a sample comprising tumor DNA from a human breast cancer patient and assaying the sample using MS-PCR to determine the methylation status of the promoter region of BRCA1. 

Further, to have determined the workable methylation ranges for detecting hypoxia (at least 3%, 6%, 15%)  would have been obvious to one of ordinary skill in the art and well within  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bindra (Cancer Res 2005; 65 (24) Dec 15, 2005) in view of Lu (Molecular and Cellular Biology Aug 2011 pages 3339-3350) and Esteller (Journal of the National Cancer Institute Vol 92 No 7 April 5, 2000 pages 564-569) as applied to claim 8 and in further view of Gupta (BioTechniques Vol 49 No 4 2010). 
The teachings of Bindra, Lu, and Esteller are presented above. 
The combined references do not teach a method wherein the  methylation status is determined by measuring 5hmC level of the normoxic control sample and of the promoter of BRCA1. 
However Gupta discloses a newly identified DNA methylation mark, 5-hydroxymethylcytosine (5hmC) (page iii).   Gupta teaches that there are methods to detect 5hmC—such as TLC and mass spectroscopy—but these approaches cannot be applied for a large-scale detection of 5hmC marks. Gupta teaches that MassARRAY EpiTYPER can also be 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Bindra, Lu, and Esteller by determining methylation status by measuring 5hmC levels as suggested by Gupta.  In the instant case Gupta teaches that 5hmC is a methylation marker that has been detected in a variety of cells.   The skilled artisan would have been motivated to measure 5hmC levels particularly since Gupta teaches that 5hmC is an additional marker of methylation and that 5hmC might be involved in gene expression regulation. 


8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bindra (Cancer Res 2005; 65 (24) Dec 15, 2005) in view of Lu (Molecular and Cellular Biology Aug 2011 pages 3339-3350) and Esteller (Journal of the National Cancer Institute Vol 92 No 7 April 5, 2000 pages 564-569) as applied to claim 8 and in further view of Radpour (PloS ONE Jan 2011 Vol 6 Issue 1 e16080 pages 1-11). 
	The teachings of Bindra, Lu, and Esteller are presented above. 

However Radpour teaches obtaining a sample comprising circulating tumor DNA (plasma) from a breast cancer patient and assaying the sample to determine the methylation status of tumor suppressor genes.  Radpour teaches that in circulating cell free methylated DNA, 8 tumor suppressor genes (including BRCA1) were significantly higher in patients with breast cancer compared to normal controls (abstract, page 4, col 2, Fig 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Bindra, Lu, and Esteller by obtaining a sample comprising circulating tumor DNA from a breast cancer patient and assaying the sample to determine the methylation status of tumor suppressor genes as suggested by Radpour.  In the instant case Radpour teaches that in circulating cell free methylated DNA, 8 tumor suppressor genes (including BRCA1) were significantly higher in patients with breast cancer compared to normal controls (abstract, page 4, col 2, Fig 2).  Based on this teaching the skill artisan would have been motivated to substitute the tumor tissue samples assayed by Esteller for the plasma samples (which contain cell free circulating tumor DNA) assayed by Radpour for the benefit of being able to perform methylation studies to detect tumor hypoxia using a sample type which can be obtained by non-invasive means.     

9.	Claims 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bindra (Cancer Res 2005; 65 (24) Dec 15, 2005) in view of Lu (Molecular and Cellular Biology Aug 2011 pages 3339-3350) and Esteller (Journal of the National Cancer Institute Vol 92 No 7 . 
	The teachings of Bindra, Lu, and Estellar are presented above. 
	The combined references do not teach a method wherein the tissue sample is obtained from a human breast cancer patient receiving cancer therapy (clm 16).  The combined references do not teach a method of administering a dose of anti-angiogenic drug to the patient and decreasing the dose of the antiangiogenic drug administered to the patient when the breast tumor is hypoxic (clm 22).  The combined reference do not teach a method of administering a drug normalizing tumor blood vessels to a human breast cancer patient with a hypoxic breast tumor (clm 23). 
	However Peng teaches that antiangiogenic therapy is a novel approach to overcome tumor hypoxia.  Peng teaches that antiangiogenic therapy can produce a specific “time window”, a break when structure and function of tumor blood vessels and microenvironment temporarily become normalized.  The potential function of the normalization of tumor blood vessels in tumor tissues is to decrease interstitial fluid pressure in tumor tissues and overcome hypoxia temporarily so that antitumor drugs can easily access the inside of tumors, therefore, increase the sensitivity to chemotherapy and improve efficacy (page 718, col 1, 2).  Peng further provides a list of antiangiogenic and vascular targeting agents that improve tumor oxygen tension and radiation response (see Table 1).  Peng further describes a study wherein glioma bearing nude mice were treated with a combination of radiation and DC101 (an antiangiogenic therapy).  Tumor hypoxia began to decrease at the day 1 after DC101 administration, most notably on day 5, and rose on day 8; radiotherapy was applied at day 4-6 after DC101 administration, tumor growth was significantly delayed and synergic effect was achieved (page 717).   



10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634